Jay Webb Reviewing Accountant Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 April 16, RE: Nature Vision, Incorporated Form 10-KSB for the year ended December 31, 2007 File No. 000-07475 Dear Mr. Webb: We are in receipt of your comment letter dated April 9, 2008. We submit the following responses to your comments. Comment regarding Management’s Discussion and Analysis of Financial Condition and Results of Operations, specifically Results of Operations, Page 13.We agree that the numbers used to describe gross sales have not been effectively reconciled to net sales as reported in the Statement of Operations. We felt that is was relevant to discuss gross sales as the company has experienced a significant increase in sales/warranty returns over the past two years and has implemented significant process improvements to minimize sales/warranty returns in future periods.We agree to reference only net sales in future filings Comment regarding Item 8A, Controls and Procedures, page 17.The disclosure in our filing reads ”There have been no significant changes in internal control over financial reporting (as defined in Rules 13a-15 and 15d-15 under the Exchange Act) that occurred during the fiscal period covered by this report that have materially affected, or are reasonably likely to materially affect, Nature Vision’s internal control over financial reporting”.We simply interpreted the “fiscal period coveredby this report” which is for the full year would also include the fourth quarter.We do accept your comment and will specifically state during the fourth quarter in future 10K filings. Comment regarding form 8-K filed on
